J-A04044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RODNEY D. BASKETBILL                       :
                                               :
                       Appellant               :    No. 1190 EDA 2021

                 Appeal from the Order Entered June 8, 2021
      In the Court of Common Pleas of Bucks County Criminal Division at
                       No(s): CP-09-CR-0006733-2018


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                                FILED MAY 24, 2022

        Rodney D. Basketbill appeals the order designating him as a Sexually

Violent Predator (“SVP”). He argues that the trial court erred in ordering his

SVP designation after sentencing, in violation of 42 Pa.C.S.A. § 9799.24(e)(3).

We affirm.

        On November 12, 2019, following a stipulated bench trial, the trial court

found     Basketbill   guilty   of   promoting     prostitution;   conspiracy;   false

identification to law enforcement authorities; criminal use of a communication

facility; two counts of sexual abuse of children; possession of a small amount

of marijuana; and possession of paraphernalia.1




____________________________________________


118 Pa.C.S.A. §§ 5902(b)(1), 903, 4914(a), 7512(a), 6312(b)(1) and (b)(2);
and 35 P.S. §§ 780-113(a)(31)(i) and (a)(32), respectively.
J-A04044-22


      According to the stipulated facts, while investigating online prostitution,

officers discovered an online advertisement and proceeded to arrange a date

for unprotected sex for $80 on September 24, 2018. The same day, officers

went to a motel and were directed to a 16-year-old female. Basketbill was

sitting in a car outside of the motel room with another female. An officer called

the number listed on the advertisement and a phone in Basketbill’s hand rang.

Officers arrested Basketbill and recovered a small amount of marijuana from

his person. It was later determined that Basketbill and the female in the car,

his co-conspirator, promoted the prostitution of the minor victim from

September 20, 2018, to September 24, 2018.

      On June 10, 2020, the trial court sentenced Basketbill to three to six

years’ incarceration and a consecutive term of 2 years’ reporting probation.

At the sentencing hearing, the prosecutor asked the court to enter an order

to “have [Basketbill] assessed as a sexually violent predator.” N.T.,

Sentencing, 6/10/20, at 4. Defense counsel did not object that the assessment

or subsequent SVP designation would occur after sentencing. The court

entered an order directing the Sexual Offender Assessment Board (“SOAB”)

to conduct an assessment to evaluate Basketbill to determine if he was an

SVP. See Order, filed 6/10/20. Defense counsel later moved to withdraw as

counsel and the court granted the motion.




                                      -2-
J-A04044-22


       On July 10, 2020, Basketbill appealed his judgment of sentence.2 The

court appointed new counsel and held a hearing to determine Basketbill’s SVP

status on May 19, 2021.3 At the hearing, counsel argued that the court should

dismiss the petition to designate Basketbill as an SVP because the court had

violated Section 9799.24(e)(3) by conducting an assessment and hearing

after sentencing. See N.T., 5/19/21 at 12, 13. Counsel also argued that

Basketbill had not waived his right to be assessed before sentencing. Id. at

13. Following the hearing, the trial court entered an order on June 8, 2021,

finding Basketbill to be an SVP and ordering him to register with the

Pennsylvania State Police. Basketbill appealed the order, and that appeal is

now before us.

       Basketbill raises one issue:

          Did the trial court err in conducting a Sexually Violent
          Predator hearing and thereafter determining that
          [Basketbill] should be designated as a Sexually Violent
          Predator, where the assessment of [Basketbill] under 42
          Pa.C.S. § 9799.24 did not occur before sentencing, the SVP
          hearing required by § 9799.24(e) did not occur before
          sentencing, and the record is devoid of any evidence that
          [Basketbill] waived any of the timing requirements of the
          registration of Sexual Offenders Act, 42 Pa.C.S. § 9799.24
          et seq.[?]
____________________________________________


2This Court affirmed Basketbill’s judgment of sentence on August 10, 2021.
See Commonwealth v. Basketbill, 262 A.3d 479 (Table) (Pa.Super. filed
August 10, 2021) (unpublished memorandum).

3The hearing originally was scheduled for December 21, 2020. However, the
case was continued at the request of Basketbill who wanted to be physically
present for the hearing rather than by video due to the COVID-19 pandemic.
See N.T., 12/21/20, at 1-2 (unpaginated).

                                           -3-
J-A04044-22



Basketbill’s Br. at v.

      Basketbill argues that this Court should vacate the order classifying him

as an SVP. He maintains that pursuant to Section 9799.24(e)(3), the trial

court was required to hold a hearing and determine his SVP status before

sentencing. He also states that pursuant to Section 9799.24(a), the trial court

was required to order that he be assessed before sentencing. Basketbill alleges

that he did not waive Section 9799.24’s timing requirements.

      A trial court’s application of a statute is a question of law. Therefore, our

standard of review is de novo, and our scope of review is plenary. See

Commonwealth v. Beish, 207 A.3d 964, 967-68 (Pa.Super. 2019).

      Section 9799.24(a) reads as follows: “After conviction but before

sentencing, a court shall order an individual convicted of a sexually violent

offense to be assessed by the board.” 42 Pa.C.S.A. § 9799.24(a). Another

provision, Section 9799.24(e)(3), provides: “At the hearing prior to

sentencing, the court shall determine whether the Commonwealth has proved

by clear and convincing evidence that the individual is a sexually violent

predator.” 42 Pa.C.S.A. § 9799.24(e)(3) (emphasis added).

      It is undisputed that the entry of the assessment order and the hearing

on Basketbill’s SVP status both occurred after sentencing. However, Basketbill

waived any challenge to the court’s failure to abide by Section 9799.24’s

timing provisions. He did not object at sentencing when the prosecutor asked

the court to enter an order to have Basketbill assessed. The Commonwealth’s

request inevitably implied that the assessment and hearing would take place

                                      -4-
J-A04044-22



after sentencing, in violation of Section 9799.24(a) and (e)(3). See

Commonwealth v. Whanger, 30 A.3d 1212, 1214 (Pa.Super. 2011) (finding

defendant waived claim that court erred in conducting SVP assessment after

sentencing where appellant did not raise the issue by objection or motion).

        Furthermore, even if Basketbill had preserved his challenge to the timing

of the assessment and hearing, we would find the claim meritless because he

has not shown prejudice. See Commonwealth v. Evans, 138 A.3d 28, 31-

33 (Pa.Super. 2016) (affirming SVP designation where appellant failed to show

prejudice from trial court’s error in ordering assessment after sentencing).

        Here, the trial court concluded that Basketbill had not sustained

prejudice because Basketbill is incarcerated and not subject to any reporting

duties:

           Similarly, in the case at bar, [Basketbill] does not argue that
           he suffered any prejudice due to the delay.[4] He has been
           incarcerated and has not been subject to reporting
           requirements. Therefore, he is in no worse of a position than
           any other person having been sentenced and serving out a
           sentence of incarceration. The SOAB report indicated that
           his behavior meets the definition of predatory and that he
           suffers from Antisocial Personality Disorder. [Basketbill] also
           has a lengthy and diverse criminal history that began when
           he was 13 years old. Given the nature of the facts of this
           case, the fact that [Basketbill] was already serving a
           sentence, and the fact that the SOAB report overwhelmingly
           demonstrated that [Basketbill] is an SVP with a lengthy
           criminal history, [Basketbill] has clearly not suffered any
           prejudice and the procedural error in this case is harmless.
           This Court did not err in designating [Basketbill] as an SVP
           post-sentencing.
____________________________________________


4   Basketbill also committed waiver by failing to argue prejudice below.

                                           -5-
J-A04044-22



Trial Court Opinion, filed 8/2/21 at 6.

      On appeal, Basketbill alleges that he suffered prejudice because he was

sentenced for offenses classified as Tier 2 offenses under the Sex Offender

Registration and Notification Act (“SORNA”), and the subsequent designation

as an SVP caused his treatment and reporting requirements to change after

sentencing. He adds that he was not advised at sentencing of the registration

requirements as an SVP. He states that the sentencing court only advised him

of his Tier 2 requirements. He also maintains that the court’s failure to advise

him of his SVP registration requirements renders his sentence illegal.

      Basketbill has not established prejudice. Like Evans, Basketbill was

already incarcerated at the time of the assessment and designation. He

therefore was not prejudiced by the delay since he will not be subjected to the

SVP registration and reporting requirements until his release. See Evans, 138

A.2d at 33 (concluding that Evans had not suffered prejudice because “he was

incarcerated at the time and would not be subject to the registration and

reporting requirements of SORNA until his release”).

      His claims about changes in his duties due to his late designation as an

SVP and the sentencing court’s failure to tell him about his SVP requirements

run counter to Evans. Such circumstances will occur any time a court

designates a defendant an SVP after sentencing. Evans held that a post-

sentence SVP assessment and designation, without more, is insufficient to

merit relief.




                                      -6-
J-A04044-22



      Though Basketbill argues that his sentence is illegal because the court

did not explain the SVP reporting requirements, he provides no further legal

argument for this claim. See Basketbill’s Br. at 13. It is thus waived. To the

extent that he challenges the legality of his sentence as it relates to his SVP

registration and reporting requirements, we reject this claim as our Supreme

Court has held that registration requirements “do not constitute criminal

punishment.” See Commonwealth v. Butler, 226 A.3d 972, 976 (Pa. 2020)

(holding registration requirements “do not constitute criminal punishment and

therefore the procedure for designating individuals as SVPs under Section

9799.24(e)(3) is not subject to the requirement of Apprendi [v. New Jersey,

530 U.S. 466 (2000)] and Alleyne [v. United States, 570 U.S. 99 (2013)]

and remains constitutionally permissible”). We affirm the order designating

Basketbill as an SVP.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2022




                                     -7-